               Case 2:19-mj-00169-BNW Document 3 Filed 05/07/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     STEVEN W. MYHRE
 3   Assistant United States Attorney
     Nevada Bar No. 9635
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-5053 / Fax: (702) 388-5087
     Steven.Myhre@usdoj.gov
 6
     Attorneys for the United States
 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,
                                                  Magistrate No. 2:19-mj-00169-PAL
10                   Plaintiff,
                                                  MOTION TO DISMISS
11                   v.
12   COREY MICHAEL HARDMAN,
13                   Defendant.
14

15
            Pursuant to Fed. R. Crim. P. 48(a), the United States, by and through the
16
     undersigned, respectfully seeks leave to dismiss the Criminal Complaint filed on March 5,
17
     2019, charging the defendant with one count of Unlawful Flight to Avoid Prosecution, in
18
     violation of 18 U.S.C. § 1073. ECF No. 1. The United States has resolved this matter and
19
     no longer intends to proceed with the prosecution of this case by Criminal Complaint.
20

21

22

23

24
              Case 2:19-mj-00169-BNW Document 3 Filed 05/07/19 Page 2 of 4




 1         WHEREFORE, the United States respectfully seeks an Order dismissing the

 2   Complaint without prejudice, a proposed order being attached at Exhibit A.

 3         Respectfully submitted this 7th day of May, 2019.

 4                                            Respectfully Submitted,

 5                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 6

 7                                            / s / Steven W. Myhre
                                              STEVEN W. MYHRE
 8                                            Assistant United States Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            2

24
     Case 2:19-mj-00169-BNW Document 3 Filed 05/07/19 Page 3 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                   EXHIBIT A
14

15

16

17

18

19

20

21

22

23                             3

24
              Case 2:19-mj-00169-BNW Document 3 Filed 05/07/19 Page 4 of 4




 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,
 4                                                Magistrate No. 2:19-mj-00169-PAL
                   Plaintiff,
 5                                                ORDER OF DISMISSAL
                   v.
 6
     COREY MICHEAL HARDMAN,
 7
                   Defendant.
 8

 9

10          This matter coming on the government’s Rule 48(a) Motion to Dismiss the Complaint

11   (“Motion”), the Court having considered the premises therein, and good cause showing, the

12   Motion is GRANTED.

13          IT IS ORDERED that the Criminal Complaint filed on March 5, 2019, as to the

14   named defendant in the above-captioned case, shall be, and is, DISMISSED without

15   prejudice.

16          DATED this 10th of May, 2019.

17

18                                            UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23                                           4

24
